Exhibit 10.24

AGREEMENT

This Agreement is made this 23rd day of November, 2005 by and among The PBSJ
Corporation (“PBSJ”), a corporation organized under the laws of the state of
Florida, and Maria Marietta Garcia (“Garcia”), an individual.

Recitals

WHEREAS, Garcia is a participant of The PBSJ Employee Profit Sharing and Stock
Ownership Plan and Trust (the “Plan”); and

WHEREAS, Garcia is the direct or indirect beneficial owner of certain shares of
the capital stock of PBSJ; and

WHEREAS, each party to this Agreement enters into this Agreement freely and
voluntarily, and upon the advice of counsel;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1. Garcia hereby assigns, conveys and transfers to PBSJ any and all interests
she now or hereafter has in the Plan, or any other benefit plan established by
PBSJ, and Garcia agrees that, immediately upon delivery of any check(s) or other
payments representing any distribution of funds from the Plan, or any other
benefit plan established by PBSJ, to Garcia, Garcia will immediately and
unconditionally endorse such check(s) or transfer such amounts to PBSJ, without
restriction.

2. Garcia hereby irrevocably transfers, assigns and delivers to PBSJ all right,
title and interest of whatever nature she has or may have, now or at any time in
the future, directly or indirectly, in any and all shares of the capital stock
of PBSJ. Garcia agrees to execute all stock powers and other instruments and to
take all such other actions as are necessary or appropriate to carry out the
purposes of this paragraph.

3. Garcia hereby irrevocably makes, constitutes and appoints John Zumwalt,
signing singly, with full power of substitution (the “Attorney”), to be Garcia’s
true and lawful Attorney-In-Fact for his, and in his name, place and stead to do
each and all of the following acts on behalf of Garcia: (i) to endorse such
checks and transfer such amounts referenced in paragraph 1, above, (ii) to
execute such stock powers or other instruments or to take such other actions
referenced in paragraph 2. above, (iii) to appoint, in writing, any person or
persons, either natural or juridical, as additional Attorneys-In-Fact for the
undersigned with the powers so designated in such appointment. Garcia hereby
ratifies and confirms all that said Attorney shall lawfully do or cause to be
done by virtue hereof; and Garcia hereby waives any and all notice of any such
actions or transactions and furthermore agrees and covenants with any and all
persons, partnerships, corporations or entities that Garcia will be bound by
actions or transactions entered into in



--------------------------------------------------------------------------------

reliance on this Power of Attorney, even if such actions or transactions shall
have been performed or executed after the revocation of this Power of Attorney
unless such revocation shall have been effectively communicated in writing to
the Attorney. The undersigned agrees to hold harmless the Attorney for all
actions taken by Attorney pursuant to this Power of Attorney other than for
Attorney’s gross negligence or intentional misconduct. The parties acknowledge
that the Power of Attorney provided for here is irrevocable and coupled with an
interest.

4. The endorsement of such checks and the transfer of such amounts referenced in
paragraph 1 above, and the transfer, assignment and delivery of the shares of
the capital stock of PBSJ referenced in paragraph 2 above shall be in partial
restitution for any liability Garcia has or may have to PBSJ.

5. Within ten business days of the execution of this agreement, PBSJ shall pay
Garcia the sum of $50,000,

Nothing in this Agreement shall be construed to constitute any party to this
Agreement a partner, joint venturer or agent of any other party to this
Agreement. No party to this Agreement shall have, or represent itself as having,
any authority to bind another party to this Agreement in any respect.

No provision of this Agreement shall be interpreted or construed against any
party because that party or its legal representative drafted it.

All disputes between the parties shall be governed by — and this Agreement shall
be construed in accordance with—the laws of the state of Florida, without regard
to its principles of conflicts of laws.

No provision of this Agreement may be changed, waived or amended except in a
writing signed by the parties. No failure or delay in exercising any right or
remedy shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy preclude any other exercise of such right or remedy. A
waiver in writing of any default shall apply only to the specific default
identified in the waiver and shall not extend to any other defaults, whether or
not of a similar nature.

This Agreement contains the entire understanding of the parties regarding
Garcia’s 401(k) profit sharing account and Garcia’s shares of the capital stock
of PBSJ. It supersedes all previous agreements and understandings between the
parties regarding those matters. Each party specifically acknowledges and agrees
that it has neither made nor relied upon any representation in entering this
Agreement other than those specifically set forth above.



--------------------------------------------------------------------------------

NOW THEREFORE, the undersigned have executed this Agreement as of the day and
year first written above.

 

THE PBSJ CORPORATION By:   /s/ John B. Zumwalt, III Name:   John B. Zumwalt, III
Title:   Chairman

 

/s/ Maria Marietta Garcia Maria Marietta Garcia